Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In re James Arthur Meeks, III                              Original Mandamus Proceeding

No. 06-22-00033-CV                                   Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Stevens and Justice
                                                     van Cleef participating.


       As stated in the Court’s opinion of this date, we dismiss Relator’s petition for writ of
mandamus for lack of jurisdiction. Therefore, we dismiss the petition.



                                                     RENDERED MAY 18, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk